Citation Nr: 0831798	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and minor children "B.C.-A." and "M.C.-A."
ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  He died in December 1998.  The appellant is 
the guardian of two of the veteran's surviving children.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs Regional Office in Providence, Rhode 
Island.

This claim was filed by the appellant on behalf of her half-
siblings, two of the veteran's surviving minor children.  A 
prior claim for the same issue, filed by the minor children's 
mother "M.C.", was denied in March 1999.  In light of the 
fact that the appellant has changed, the Board will address 
this issue on a de novo basis.


FINDINGS OF FACT

1.  The veteran died in December 1998.  The death certificate 
lists the immediate cause of death as gunshot wound of the 
head.  The veteran's death was classified as a homicide.  

2.  At the time of the veteran's death, service connection 
was in effect for hearing loss, evaluated at 0 percent 
disabling; tinnitus, evaluated at 10 percent disabling; and 
post-traumatic stress disorder (PTSD), evaluated at 100 
percent disabling.

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.

4.  The veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the veteran 
a former POW.


CONCLUSIONS OF LAW

1.  Service connection for the veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met. 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  Specifically, she 
asserts that the veteran's PTSD caused his abusive 
relationship with his spouse, who then shot the veteran due 
to this abuse, which caused the veteran's death.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The veteran's certificate of death indicates that he died in 
December 1998.  The death certificate lists the cause of his 
death as gunshot wound of the head.  No other conditions were 
cited as contributing to death, providing some evidence 
against this claim (as this problem was not indicated in 
service).

At the time of his death, service connection was in effect 
for hearing loss, evaluated at 0 percent disabling; tinnitus, 
evaluated at 10 percent disabling; and PTSD, evaluated at 100 
percent disabling.  

Service connection was not in effect for any other 
disabilities, providing more limited evidence against this 
claim.

The post-service medical evidence consists of a number of 
medical records regarding the veteran's treatment for PTSD, 
including medication and therapy, as well as treatment for a 
personality disorder and history of alcohol and substance 
abuse.

The Board finds that the post-service medical records provide 
evidence against this claim, failing to show or indicate a 
connection between the veteran's death and service or a 
service connected disorder. 

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Psychiatric disease is not capable of lay diagnosis, and lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellants' testimony is outweighed by 
the medical evidence (not indicating evidence associating the 
cause of death with service), and that this evidence shows 
that service connection is not warranted for the veteran's 
cause of death.

The Board acknowledges the nature of the veteran's 
relationship with his wife as described by the submitted 
statements, testimony, and newspaper articles.  However, it 
would be pure speculation to surmise the psychological state 
of the veteran's wife on the date of her and the veteran's 
deaths.  Additionally, attributing the veteran's wife's 
actions to the veteran's service-connected PTSD would require 
leaps of reasoning and judgment that the Board cannot make.  
Nothing in the medical record indicates that the veteran's 
PTSD, standing alone, caused the veteran to be violent to his 
spouse which then, in turn, led her to kill him.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellants and their guardian seek to offer an 
opinion as to the state of mind of the veteran's wife as a 
result of the veteran's PTSD.  They have not demonstrated the 
requisite medical knowledge to render an opinion as to so 
complex an issue.  Hence, their opinion in this regard is not 
competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

DIC benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

Because VA was paying compensation to the veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellants' claim.

At the time of his death in December 1998, the veteran was in 
receipt of a total schedular rating effective in August 1991.  
The veteran was separated from service in 1970.  Therefore, a 
total rating had not been in place ten or more years 
immediately preceding death or for at least five years from 
the date of the veteran's separation from service.  As a 
matter of law, the veteran is not a "deceased veteran" for 
the purposes of benefits under 38 U.S.C.A. § 1318.

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC benefits, 
there is no preliminary obligation on the part of VA to 
conduct a predecisional adjudication of the claim prior to 
providing a section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the low threshold set by McLendon was not met, 
as there was no indication by the medical evidence that the 
veteran's death was possibly connected to service, or to his 
PTSD, therefore no VA medical opinion was required.  The 
medical record provides evidence against such a finding. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records, 
and the appellants were provided an opportunity to set forth 
their contentions during the hearing before the undersigned 
Veterans Law Judge.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation pursuant to 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


